DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1 element 5 should be labeled as “compressed gas” and element 6 as “working fluid supply device” since 37 CFR 1.83(a) permits conventional features to be shown as labeled rectangular boxes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Information Disclosure Statement
Please note that in the Information Disclosure Statement (IDS) of 26 May 2020, the non-patent literature document by Nakamura et al. that was not considered, was not considered because it lacks a complete date (MONTH and YEAR) as required by 37 CFR 1.98(b)(5).  See MPEP 609.04(a)(I).
Claim Objections
Claims 2-4 are objected to because of the following informalities:  In claim 2 “claim1” should be “claim 1”.  In claim 3 “claim2” should be “claim 2”.  In claim 4 “claim3” should be “claim 3”.  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compressed gas supplying device for supplying compressed gas into the mist generating space” in claim 1. The word “device” is a generic placeholder followed by the functional phrase of “for supplying compressed gas into the mist 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the  functional phrase of “ a compressed gas supplying device for supplying compressed gas into the mist generating space” has been analyzed in the claim language section of this office action and considered to invoke 35 U.S.C. 112(f). However the only embodiment disclosed in the specification of the “compressed gas supplying device” is a compressed gas supplying device, element 5, which is a circular definition and hence considered to be indefinite. Furthermore in claim 1, the  functional phrase of “a pressurized working fluid supplying device for supplying pressurized working fluid into working fluid filling space between the tool electrode and the extended guide” has been analyzed in the claim section of this office action and considered to invoke 35 U.S.C. 112(f) .  However the only embodiment disclosed in the specification of “the pressurized working fluid supply device” is a pressurized working fluid supplying device, element 6, is a circular definition and hence 

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Girard in U.S. Patent No. 3,553,415 uses  a gas dispersed in a liquid.  Inoue in U.S. Patent No. 4,491,719 has a gas dissolved water liquid as a dielectric for an electric discharge machine.  Bertrand in U.S. Patent No. 3,939,321 has air and water cooling of electrode in a portable electric cutting machine.  Suzuki in U.S. Patent Application Publication No. 2014/0144884 has a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761